DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “a bracket for brining”, it seems like it should be -a bracket for bringing-.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al (US PG Pub. No. 2017/0307254).
Regarding claim 1:
	Qiu teaches a heat exchanger comprising: a plurality of tubes (see figure 1 and paragraph 19) through which heating water flows; a housing (21) having an interior space in which the plurality of tubes are disposed and through which a combustion gas passes, the housing including a plurality of flow passage caps (see figure 2 and paragraph 20) connected with distal ends of the plurality of tubes to cause the heating water to flow through the flow passage caps; a temperature sensor (6) brought into close contact with an area between two flow passage caps adjacent to each other among the plurality of flow passage caps to obtain a temperature (see figure 2); and a bracket (bracket holding6 to 21 see figure 2) coupled to the housing to bring the temperature sensor into close contact with the area between the adjacent two flow passage caps. 

Regarding claim 12:
	Qiu teaches a water heating apparatus comprising: a burner (see at least paragraph 24 where the combustion device comprises burner rows) configured to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu alone.
Regarding claim 10:
	Qiu teaches. The heat exchanger of claim 1, wherein the housing includes an odd number of flow passage caps arranged on one side surface thereof along a left/right direction (See figure 2 where there are 7 caps so arranged), 
	Qiu fails to disclose wherein the temperature sensor is disposed between a flow passage cap located in the center among the odd number of flow passage caps and a flow passage cap adjacent to the flow passage cap located in the center.  However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the temperature sensor in the center of the caps since it would provide a more central temperature reading of the heat exchanger and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 2-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Hang et al (US Patent No. 7,597,472).

	Qiu further teaches wherein the bracket includes: a coupling (at least one side of bracket, see figure 2) part coupled to the housing;
	Qiu fails to disclose a body extending in a bent structure from the coupling part toward the housing and a lower direction to bring the temperature sensor into close contact with the area between the flow passage caps of the housing. 
	Hang teaches a mounting bracket for a temperature sensor similar to Qiu including a coupling part (121) and a body (rest of bracket 120) extending in a bent structure from the coupling part (see figure 6) and a lower direction (the direction by 125c) to bring the temperature sensor into close contact with the object it is mounted on.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu with the teachings of Hang to include a mounting bracket in order to bring the temperature sensor of Qiu into close contact with the heat exchanger while retaining it securely in place with an easily removable/adjustable bracket.

Regarding claim 3:
	Qiu modified above teaches the body includes: a first body piece extending downward from the coupling part (124 of Hang as modified above, if looking in a direction where 121 of Hang as modified above is up); a second body piece extending from the first body piece in a downwardly inclined direction toward the housing (125b of Hang as modified above); and a third body piece 

Regarding claim 4:
	Qiu teaches all of the above except wherein the second body piece has a trapezoidal shape having a gradually decreasing width toward the lower direction. However the examiner notes that it would have been an obvious matter of design choice to make second body piece of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 5:
	Qiu modified above teaches the third body piece has a shape downwardly inclined toward the housing to press the temperature sensor toward the housing and bring the temperature sensor into close contact with the housing (see figure 6 of Hang as modified above where the bracket brings the temperature sensor into close contact with the other body). 

Regarding claim 6:


Regarding claim 7:
	Qiu modified above teaches a stopper (126 of Hang as modified above) extending from a lower end of the body toward the housing to hinder the temperature sensor from escaping in the lower direction. 

Regarding claims 8 and 9:
	Qiu modified above teaches all of the above except a wire hole formed in a first body piece extending downward from the coupling part, wherein a wire connected to the temperature sensor passes through the wire hole. However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a wire hole within the first body piece as is known in the art when such a need arises to allow for the temperature sensor to be placed through the bracket without disrupting the wire path.

Regarding claim 11:
	Qiu modified above teaches a bracket for bringing a temperature sensor into close contact with a housing such that the temperature sensor obtains temperature of the housing configured to surround an interior space of a heat exchanger (see claim 1 addressed above), the bracket comprising: a coupling part coupled to the housing; and a body extending in a bent structure from the coupling part toward an area between flow passage caps to bring the temperature sensor into close contact with the area between the flow passage caps of the housing (see claim 2 addressed above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US Patent No. 8,113,710) - bracket for temp sensor
Yang et al (US Patent No. 6,550,962) - bracket for temp sensor
Grimm (US Patent No. 4,411,537) - bracket for temp sensor
Bird et al (US Patent No. 2,048,680) - bracket for temp sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762